ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 05/23/2022, which have been entered. As filed by Applicant: Claims 1-62 are pending. Claims 1, 10, 12, 24, 26, 38, 40, 43, 52, 54, 57-62 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objections to the Specification are withdrawn in view of Applicant’s Amendments to the Title and Abstract filed on 05/23/2022.

4.	The objections to claims 1, 10, 24, 38, 43 and 52 for informalities are withdrawn in view of Applicant’s claim amendments filed on 05/23/2022.

5.	The rejection of claims 10, 12, 24, 26, 38, 40, 52, 54, 57-62 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors claim as the invention are withdrawn in view of Applicant’s claim amendments filed on 05/23/2022.

Terminal Disclaimer
6.	The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,947,376 has been reviewed and is accepted.  The terminal disclaimer has been recorded. -- Accordingly, the rejection of claims 1-14, 29-42 and 57-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,947,376 B2 is withdrawn.


Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the last line of claims 26, 40 and 54, add a period after the word “potassium” to properly end each claim.


Allowable Subject Matter
8.	Claims 1-62, as filed on 05/23/2022, are allowed.

9.	The following is an examiner’s statement of reasons for allowance [the first paragraphs are as written in the Non-Final Rejection dated 03/28/2022]: The closest related reference is Loevenich et al. (US 2011/0168946 A1). Loevenich teaches dispersions (see para. 0013, 0075) comprising: a conductive polymer (see para. 0033-0047: e.g. poly(3,4-ethylenedioxythiophene) (PEDOT); the filed specification at [0055] teaches that PEDOT is a particularly preferred conducting polymer) and a polyanion that is a copolymer comprising repeat units of polystyrenesulfonic acid or salt of polystyrenesulfonate (Formula II in para. 0015-0024) and repeat units of 
    PNG
    media_image1.png
    184
    163
    media_image1.png
    Greyscale
(Formula III in para. 0015-0017 and 0024-0027); Formula III of Loevenich corresponds to a “-C6H4-R10 group” in the instant claims. However, Formula III in Loevenich cannot be a polymerized unit in the instantly claimed polyanion of Formula A due to the claim recited proviso that “C is not the same as B and z is not zero when B is substituted with a group selected from -C6H4-R10 wherein R10 is hydrogen or an alkyl of 1-30 carbons”. Thus, Loevenich does not teach, disclose or fairly suggest a polyanion that is a copolymer comprising groups A, B and C represented by the ratio of Formula A: AxB-yCz wherein group A is polystyrenesulfonic acid or salt of polystyrenesulfonate and groups B & C and subscripts x, y, z are as defined in independent claims 1 and 15.
Loevenich also fails to teach polyanions having the chemical formulae/structures set forth in independent claims 29 and 43, which require specific polymerized units as pendant groups on the polymer chain.
One of ordinary skill in the art would not find the instantly claimed composition limitations to be obvious variants of the prior art teachings and other known formulations comprising a conductive polymer and polyanion. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 31, 2022